Title: Joel Yancey to Thomas Jefferson, 28 March 1820
From: Yancey, Joel
To: Jefferson, Thomas


					
						
							Dr Sir
							
								Poplar Forest
								28th March, 20
							
						
						Your letter of the 16th by mr. Coffee I have recd, mr Coffee arrived here on Friday last, and purposes going to Lynchburg this morning, and return to night, and to morrow  he will go to the N. Bridge, he has declind going to the South this Spring, owing he says to his being detaind much longer than he expected at Lynchburg
						Your Tobo is nearly all prized & will be in Lynch in week, except the Stemd Hhd, which shall shall soon follow, the first cutting, is very respectable, but the last indifferent, I will send it to Richmond as soon as I can possibly get a boat, Tobo is rising and in demand at Lynchburg. but I suppose the Richmond market is best at present. we are preparing to commence the canal, but shall obey your instructions respecting  it, Hepburn has been with us last week, giving directions concerning it, and Says, that 200 feet of it where it runs thro the woods, near the lower end, must be tube,d, as Soon as the Tobo is put in the boat, I will inform you immediately, wishing you all possible happiness
						
							I am with highest regard yrs sincerely
							
								Joel Yancey
							
						
					
					
						we shall be happy to see you about the 15 April, and will provide what is necessary.
						
							
								J. Y.
							
						
					
				